Case 1:18-cv-23269-DPG Document 111 Entered on FLSD Docket 09/30/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:18-cv-23269-GAYLES/MCALILEY


   B&G OPA HOLDINGS, INC., and
   B&G OPA LAND HOLDINGS, LLC,

            Plaintiffs,

   v.

   CITY OF OPA LOCKA, FLORIDA,

            Defendant.
                                                   /

                         ORDER ADOPTING AND AFFIRMING
                   MAGISTRATE’S REPORT AND RECOMMENDATIONS

         THIS CAUSE comes before the Court on Magistrate Judge Chris M. McAliley’s Report

  and Recommendations (the “Report”) [ECF No. 107] on Plaintiffs B&G Opa Holdings, Inc., and

  B&G Opa Land Holdings, LLC’s (“B&G Opa Holdings”) Motion for Partial Summary Judgment,

  [ECF No. 68], and Defendant City of Opa Locka, Florida’s Motion for Summary Judgment, [ECF

  No. 80] (collectively, the “Motions”). The matter was referred to Magistrate Judge McAliley,

  pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all pretrial, non-dispositive matters, and for a

  Report and Recommendation on any dispositive matters. [ECF No. 34]. Judge McAliley’s Report

  recommends that the Court grant the Motions in part. Plaintiffs and Defendant timely filed

  objections to the Report. Plaintiffs objected to Judge McAliley’s recommendation withholding

  summary judgment in favor of Plaintiff as to Count VIII. [ECF No. 109]. Defendant objected to

  Judge McAliley’s recommendation granting summary judgment in favor of Plaintiffs as to Counts

  I and II. [ECF No. 110].
Case 1:18-cv-23269-DPG Document 111 Entered on FLSD Docket 09/30/2020 Page 2 of 3



         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         The Court has conducted a de novo review of the record and concludes that Plaintiffs’ and

  Defendant’s objections are overruled. The Court agrees with Judge McAliley’s well-reasoned

  analysis and conclusion that B&G Opa Holding is entitled to summary judgment as to Counts I

  and II, and that no party is entitled to summary judgment as to Count VIII.

         Plaintiffs argue in their objection that they are entitled to summary judgment for Count

  VIII, notwithstanding Defendant’s defense of unclean hands. They claim that because they bring

  a facial challenge to the constitutionality of the City of Opa-Locka’s sign code, the facts of this

  case, including the alleged misrepresentations Plaintiff made in connection with its application for

  an occupational license, are irrelevant. [ECF No. 109 at 17 (citing Miami Herald Pub. Co. v. City

  of Hallandale, 734 F.2d 666, 674 (11th Cir. 1984) (“In a facial challenge such as this, the facts of

  the challenging party’s case are irrelevant.”)]. However, it is unclear whether an unclean hands

  defense is applicable to this type of constitutional challenge in the Eleventh Circuit. In their prayer

  for relief for Count VIII, Plaintiffs seek a permanent injunction enjoining the City from enforcing

  the code against Plaintiffs, as well as costs, fees, and other equitable relief. As there are disputed




                                                    2
Case 1:18-cv-23269-DPG Document 111 Entered on FLSD Docket 09/30/2020 Page 3 of 3



  issues of fact regarding Plaintiffs’ representations to Defendant about signage, which may be

  relevant to the relief requested, these issues are best left for trial.

          The Court, therefore, agrees with Judge McAliley’s analysis and recommendations and

  adopts her Report in full.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          (1)     Judge McAliley’s Report and Recommendations, [ECF No. 107], is AFFIRMED

                  AND ADOPTED and incorporated into this Order by reference;

          (2)     Plaintiffs’ Motion for Partial Summary Judgment, [ECF No. 68], is GRANTED

                  IN PART as to Counts I and II of the Second Amended Complaint. The Motion is

                  otherwise DENIED.

          (3)     Defendant City of Opa-locka’s Motion for Summary Judgment, [ECF No. 80], is

                  GRANTED IN PART as to Counts V, VI, and VII of the Second Amended

                  Complaint. The Motion is otherwise DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of September,

  2020.



                                                   ________________________________
                                                   DARRIN P. GAYLES
                                                   UNITED STATES DISTRICT JUDGE




                                                      3
